internal_revenue_service national_office technical_advice_memorandum number release date third party contact index uil no case mis no tam-118298-99 cc ita b2 date district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend x w y z property month day date date date date date date date date date date date date date date x v year issue whether x is entitled to deduct a dollar_figurex repayment made by x of a portion of a tax sharing payment received in connection with a transaction involving the sale of losses by x conclusion x is not entitled to deduct any portion of the dollar_figurex repayment because the repayment represented an amount not previously included in x’s gross_income facts background x an alaska native regional corporation is the common parent of an affiliated_group_of_corporations consolidated_group that files federal_income_tax returns on the basis of a tax_year ending month day x was formed in accordance with the alaska native claims settlement act of ancsa 1972_1_cb_490 as amended u s c et seq under the terms of various legislative acts x and other native corporations were effectively able to sell their losses and unused tax_credits to purchasing corporations the purpose of these provisions was to financially benefit native corporations that had losses and credits the sale of these losses and credits could be accomplished by allowing a native_corporation to file a consolidated_return with a subsidiary-member in which the native_corporation held stock with percent or more of the voting power and in which the purchasing_corporation held percent or more of the equity the purchasing_corporation would then assign income to the subsidiary-member corporation the income would be offset by the native corporation’s losses and credits and the native_corporation would be paid for the losses and credits based on the purchasing corporation’s tax savings see generally b of the tax_reform_act_of_1984 vol c b e of the tax_reform_act_of_1986 vol c b and sec_5021 of the technical_and_miscellaneous_revenue_act_of_1988 1988_3_cb_326 the sale of x’s losses on date the purchasing_corporation w formed y on date x w and y entered into a master agreement ma under which approximately dollar_figurex of losses of the consolidated_group could be used to offset w’s net taxable_income also on date x w and y entered into a tax_sharing_agreement tsa in which y agreed to make tax_sharing_payments to x for the availability of the losses of x or any wholly-owned direct subsidiaries of x for the taxable_year of the consolidated_group ending date y agreed to pay x v for each dollar of available losses in satisfaction of that obligation y paid x dollar_figurex on date this amount was subject_to adjustment to reflect circumstances such as changes in the amount of income gains losses deductions or credits of the consolidated_group other than y resulting from amended returns claims for refund or examinations by the internal_revenue_service if adjustments were required additional payments were to be made by y to x or repayments were to be made by x to y as appropriate to secure x’s potential obligation to make repayments to y the ma required x to deposit a portion of the dollar_figurex received from y into a_trust account established pursuant to a grantor_trust agreement gta the amount deposited into the trust account was dollar_figurex the trustee z was to hold the trust account in trust for the benefit of x as beneficiary subject_to the interests of w and y in the gta x was identified as the grantor and w and y were identified as the creditors the ma provides for the distribution of the trust funds after a final_determination has occurred the tsa defined final_determination to mean the earlier of certain specified events one of which was the execution of a closing_agreement as that term is defined in sec_7121 of the internal_revenue_code and the regulations promulgated thereunder by x and the irs with respect to the total federal tax_liability of the consolidated_group for its taxable_year ending date under the terms of a security and pledge agreement x also granted a security_interest and pledged certain stock to w acting for itself and as agent for y in order to provide additional security to w and y with respect to x’s obligations under the ma and related agreements as part of the overall transaction w and y entered into additional related agreements in an assignment agreement w assigned to y all gross_receipts not to exceed dollar_figurex that would otherwise be realized by w from its retail sales of products except for those in excluded stores during the period from date to the close of business on date the intended effect of this assignment_of_income was that up to dollar_figurex of ordinary_income that would otherwise be realized and reported as gross_income by w would then be realized as gross_income by y the dollar_figurex of ordinary_income would be offset by the dollar_figurex of x’s losses and made available to the consolidated_group in summary x sold dollar_figurex of losses for a payment of dollar_figurex x has obtained two letter rulings from the irs addressing various aspects of the transaction relating to the sales of the losses and the consolidated structure used by it to sell the losses the consolidated_group elected to allocate its consolidated federal_income_tax liability among its members in accordance with sec_1_1552-1 and sec_1_1502-33 of the income_tax regulations with the percentage specified in sec_1_1502-33 being percent a private_letter_ruling was issued prior to the transaction granting the consolidated_group permission to use this allocation method on date the second ruling letter was issued by the irs jointly to x and w and included the following holdings payments from y to x pursuant to the tax_sharing_agreement in satisfaction of y’s allocable portion of the federal_income_tax liability of the consolidated_group under the methods described in sec_1_1552-1 and sec_1_1502-33 of the regulations will not be treated in whole or in part as distributions with respect to y’s stock as a contribution to the capital of another member or as taxable_income of x or any other member of the consolidated_group sec_1_1552-1 of the regulations no deduction shall be allowed to w or to y in computing its taxable_income as a result of any such payment if the full amount of tax_liability allocated to a member of the consolidated_group is not paid the unpaid amount will be treated as a distribution with respect to stock a contribution_to_capital or a combination thereof if a member makes payments in excess of the amount of consolidated_tax_liability allocated to the member the amount of the excess payment will be considered an intercompany distribution sec_1_1552-1 and sec_1_1502-33 of the regulations the earnings_and_profits of x will be increased and the earnings_and_profits of y will be reduced by the amounts allocated to y pursuant to sec_1_1502-33 of the regulations sec_1_1502-33 and sec_1_1551-1 of the regulations on the consolidated_income_tax_return for the year ending date x reported dollar_figurex of assigned income which offset dollar_figurex of losses x did not separately include the dollar_figurex payment on its return but did include it in financial book income the previous examination and its resolution the irs examined the income_tax returns of the consolidated_group for certain years 1these citations are to the regulations in effect at the time including the year ending date in the year ending date x had disposed of a portion of the property and claimed a loss the irs contended that the basis of the property was overstated and therefore that the loss claimed on the disposition was overstated the irs further contended that a portion of the income assigned by w to y should revert to w and be taxed to w to resolve issues raised in the examination x w and the irs executed a closing_agreement ca in year the specific determinations agreed upon in the ca that effect the issues considered in this technical_advice_memorandum are as follows the proper basis for that portion of the property that x disposed of during the taxable_year ending date was dollar_figurex the amount of taxable_income attributable to y that is properly included in the x consolidated federal_income_tax return for the taxable_year ending date is dollar_figurex all of which was derived from w and assigned to y and all of which has been properly offset on x’s return by losses credits net_operating_loss carryforwards or credit carryforwards allowed to x for federal tax purposes such income is not taxable to w or any affiliates of w in the consolidated federal_income_tax return filed by w and its affiliates for the taxable_year ending date or for any other taxable_year income of y in excess of dollar_figurex whether earned during the period in which such company was affiliated with x or otherwise is not taxable in the x consolidated federal_income_tax return for the taxable_year ending date or for any other year of the dollar_figurex of taxable_income y originally reported on the x consolidated federal_income_tax return for the year ending date dollar_figurex the excess of dollar_figurex over dollar_figurex is taxable to w and is includible in the consolidated_income_tax_return filed by w for the taxable_year ending date x shall reduce its reported income in its taxable_year ending date by dollar_figurex the tax_sharing_payments payable to x under the ma are excludable from the taxable_income of x and are not deductible by w x is entitled to a deduction under sec_162 for the amount in excess of dollar_figurex it is obligated under the ma to pay w as successor_in_interest to y when payable w shall not be required to include in income the first dollar_figurex received by it as an indemnity payment under the ma but shall include in income all payments received in excess of dollar_figurex in the tax_year received in summary the ca provides that of the dollar_figurex of taxable_income originally 2x had claimed a basis of dollar_figurex reported on x’s consolidated federal_income_tax return for the year ending date the amount of dollar_figurex is taxable to w and is includible in w’s consolidated_income_tax_return for the year ending date that is excess assigned income of dollar_figurex sprang back to w and was not taxable to x consequently the ca required x to reduce by dollar_figurex the amount of assigned income reported on its consolidated federal_income_tax return for the tax_year ending date after that adjustment the assigned income x reported on the consolidated_return was dollar_figurex all of which was offset by x’s losses or credits the ca also recognizes that x was obligated to repay w the amount of dollar_figurex this amount represented v for each dollar of the dollar_figurex spring back to w this repayment arose out of the tsa which provided that if the irs determined that x’s losses were less than originally reported on its tax_return so that excess assigned income would spring back to w x was to repay w v for every dollar of excess assigned income plus pay w interest at the overpayment rate the ca states that x is entitled to a deduction under sec_162 for the amount in excess of the dollar_figurex it is obligated to pay w and that w shall not be required to include in income the first dollar_figurex received by it but shall include in income all payments received in excess of dollar_figurex the ca does not include an express statement concerning the deductibility of the first dollar_figurex after the parties executed the ca x requested z to disburse the trust funds on date z wired w the amount of dollar_figurex which represented dollar_figurex plus interest of dollar_figure 2x on the same day z also wired to x the remainder of the trust funds dollar_figurex x claimed an sec_162 contract payment deduction of dollar_figurex on its federal_income_tax return for the year ending date which is the same amount that z disbursed to w the agent asserts that x never included the tax sharing payment dollar_figurex in income and that to allow a deduction for the dollar_figurex repayment of a portion of the tax sharing payment would be inconsistent with the prior treatment x disagrees and asserts that the tax sharing payment was conveyed by w as part of the earnings assigned by it to y and thus was included in the consolidated group’s return for the year ending date the agent does not dispute x’s right to deduct dollar_figure 2x the amount_paid by x to w that exceeded dollar_figurex law and analysis sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_165 allows a deduction for losses sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise in 394_us_678 1969_1_cb_204 the supreme court of the united_states held that a taxpayer is not entitled to a deduction under either sec_162 or sec_165 upon the repayment of any amount that previously was not taxed in skelly oil the taxpayer was a natural_gas producer who made refunds to customers that had been overcharged in earlier years the taxpayer sought to deduct the full amount of the refunds during the earlier years the taxpayer included the full amount of the overcharges in gross_income but in accordance with applicable provisions of the code properly deducted percent of the receipts to compensate for the depletion of the natural_resources from which the income was derived the court stated that as a result of the depletion_allowance the taxpayer in essence had been taxed on only percent of its gross_receipts the remaining percent of the income in reality had been tax exempt permitting a deduction only for the percent of the refunded payments that had been previously taxed the court stated that it cannot believe that congress intended to give taxpayers a deduction for refunding money that was not taxed when received u s pincite permitting a deduction for the return of previously untaxed amounts the court noted would confer upon the taxpayer the practical equivalent of a double deduction a result that would be both inequitable and contrary to sound principles of tax law u s pincite see also 712_f2d_281 7th cir no deduction allowed for repayment of sick_pay and unemployment benefits because the amounts were not subject_to taxation when received 449_f2d_402 ct_cl deduction allowed for only percent of the repayment amount because the percent dividends received deduction applied in the year the funds were originally received buras v commisioner tcmemo_1977_325 no deduction allowed for repayment of item improperly excluded from income in the year received skelly oil controls the tax_determination at issue and unequivocally precludes x’s ability to claim a deduction for the return of amounts not previously taxed regardless of the reason for or the correctness of not reporting the amounts in income x contends however that the dollar_figurex tax sharing payment received from w although not included in x’s gross_income as a separate item was included in its gross_income as part of the dollar_figurex of income assigned by w to y x contends that in the written submission for technical_advice the irs field_office has so agreed as a result x argues that a deduction is appropriate for the amount it repaid the agent was present at the taxpayer conference held on date and disputed that the dollar_figurex payment was ever considered by the irs to be part of the assigned income for support of this view the agent notes that the facts portion of the submission states that none of the tax_sharing_payments received by x was ever included in its federal taxable_income additionally the agent says that the language in the submission x refers to is not in the facts portion of the submission but was instead included in the discussion portion as an alternative position the ca which x agreed to states that the tax_sharing_payments made to x are excludable from x’s taxable_income x has not offered any explanation of the discrepancy between its present argument and the statement in the ca the clear import of the ca is that the parties agreed that x was entitled to a deduction only for the interest_paid on the repayment but not for the repayment itself x is entitled to a deduction under sec_162 of the code for the amount in excess of dollar_figurex it is obligated under the agreement to pay w and w shall not be required to include in income the first dollar_figurex received by it as an indemnity payment under the agreement but shall include in income all payments received in excess of dollar_figurex in the tax_year received x has not established that the dollar_figurex payment was ever included in its gross_income for purposes of this technical_advice_memorandum we need not consider whether the dollar_figurex tax sharing payment was properly not included in x’s income regardless of the reason x did not include the dollar_figurex payment in an income_tax return as income as the courts consistently have held permitting a deduction for the repayment of an amount that was not previously taxed would effectively provide a taxpayer with a double deduction regardless of the reason for or the propriety of not reporting the 3in summary the alternative position is that no deduction is allowable to x for the repayment even if the tax sharing payment was included in x’s gross_income in year as part of the income assigned by w when dollar_figurex sprang back to w the ca provides that x shall reduce its taxable_income by that amount for the year ending date if the income assigned when received included the tax sharing payment then the spring back would have included a pro_rata amount dollar_figurex of the tax sharing payment thus under this approach x’s gross_income would already have been reduced by the dollar_figurex it seeks to deduct and a deduction for the repayment of an amount not included in income will not be allowed skelly oil 394_us_678 x cites a field_service_advice issued in as authority for the proposition that no portion of the tax sharing payment sprang back to w however x fails to recognize that the tax_sharing_payments in the field_service_advice did not spring back with the assigned income because the advice is based upon a conclusion that the tax_sharing_payments were a separate additional item included in the native corporation’s income and not part of the assigned income if the tax_sharing_payments were separately included in income it was appropriate to treat them separately from the spring back it is noted that x does not agree that the tax sharing payment it received was a separate item_of_income the facts addressed in the field_service_advice are distinguishable from the facts presented in this technical_advice_memorandum amount in income doing so would be both inappropriate and contrary to sound principles of tax law skelly oil u s pincite thus regardless of whether x acted properly or improperly4 in not reporting the dollar_figurex payment as income it did not do so and therefore is not entitled to deduct any portion of its repayment of the amount of dollar_figurex the recent decision in doyon v united_states nos and u s app lexis fed cir rev’g 37_fedclaims_10 and 42_fedclaims_175 does not avail x on the issue presented in doyon the court_of_appeals held that e of the tax_reform_act_of_1984 which provides that no provision of the internal_revenue_code or principle of law shall apply to deny the benefit or use of losses of native corporations was violated by requiring tax_sharing_payments generated by loss sales transactions to be included in book income for alternative_minimum_tax purposes our conclusion herein does not in any sense deprive x of the use or benefit of any portion of its losses to the contrary for the year in which the sale of the losses was effective the year ending date all of x’s losses were offset by the income assigned by w x received full compensation_for the losses so used and was not required to pay any federal tax on the sales proceeds caveat a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 provides that it may not be used or cited as precedent 4we note that the period of limitations for making assessments has expired with respect to the tax_year ending date 5x did not include the tax sharing payment in income for alternative_minimum_tax purposes
